Citation Nr: 0533361	
Decision Date: 12/09/05    Archive Date: 12/30/05	

DOCKET NO.  03-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoporosis due to 
exposure to herbicides. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for lumbar 
myositis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1971 to August 1973, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

At the veteran's hearing at the RO the issue of entitlement 
to a higher and/or separate evaluation for the veteran's 
service-connected headaches and frontal sinusitis was raised.  
However, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for PTSD and 
an evaluation in excess of 10 percent for lumbar myositis 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Osteoporosis was not manifested during service or for 
many years following separation from service and is not shown 
to be causally or etiologically related to service, including 
exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

Osteoporosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2001.  The Board notes that that letter was 
provided to the veteran prior to the initial unfavorable 
decision on his claim and effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) Informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence he was expected to provide; and 
(4) requesting the veteran provide any evidence in its 
possession that pertains to his claim.  This would appear to 
satisfy the notification requirements of the VCAA.  The Board 
also notes that the veteran and his representative have not 
argued that any possible error or deficiency in the VCAA 
notice letter has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records are 
associated with the claims file, as are private and VA 
medical records identified by the veteran.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  

The veteran has not been afforded a VA examination in 
connection with his claim for service connection for 
osteoporosis due to herbicide exposure, but such an 
examination is unnecessary to make a decision in this case.  
Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; 
(2) establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

While the record clearly reflects that the veteran has a 
currently diagnosed disorder, specifically osteoporosis, 
there is absolutely no evidence beyond the veteran's own 
contention that this disorder has any relationship to 
service, including herbicides the veteran was exposed to 
while serving in Vietnam.  

In this circumstance, there is no duty on the part of the VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the current disorder in question, and 
further substantiating evidence suggestive of a link between 
his active service and the current disorder.  While the 
veteran has submitted evidence of a current disability, he 
has not submitted medical evidence of a linkage between his 
active service and his osteoporosis.  Here, as in Wells, the 
record in its whole, after due notification, advisement and 
assistance to the veteran under the VCAA, does not contain 
competent evidence to suggest that the disorder is related to 
the veteran's active service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active . . . service."  38 U.S.C.A. § 5103A(d); cf 
Charles v. Principi, 16 Vet. App. 370 (2002) (holding that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim where 
the evidence of record, taking into consideration all 
information and lay or medical evidence, [including the 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had continuous symptoms of the disorder 
(i.e. ringing in the ears) since his discharge because there 
was evidence of records satisfying two of the requirements of 
the statute i.e., competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there was a nexus between his tinnitus and his active 
service, VA was to provide claimant a medical "nexus" 
examination).  

As will be further explained below, in the absence of medical 
evidence suggesting a link between the veteran's osteoporosis 
and service, a current examination is unnecessary in view of 
VA laws and regulations and ongoing studies being performed 
by the National Academy of Sciences which provide that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for any condition 
which the VA has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed.Reg. 27630 (May 
20, 2003).  



The veteran essentially contends that he has osteoporosis 
that is due to or the result of Agent Orange he was exposed 
to while serving in Vietnam.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

The record reflects that the veteran served in the Republic 
of Vietnam between June 1972 and March 1973.  As such, he is 
presumed to have been exposed to herbicides used in the 
Republic of Vietnam during the Vietnam Era, including Agent 
Orange.  The record also reflects that the veteran has been 
diagnosed as having osteoporosis, which the veteran contends 
is due to his exposure to Agent Orange while serving in 
Vietnam.  As such, the remaining question is whether there is 
medical evidence of a nexus or relationship between the 
currently diagnosed osteoporosis and the veteran's active 
service, including herbicides he was exposed to during 
service.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of osteoporosis during 
service, and the record reflects that osteoporosis was 
diagnosed decades following the veteran's separation from 
service.  Statements from Roberto A. Galva, M.D., dated in 
August 2001 and October 2002 reflect that the veteran had 
been evaluated by him and found to have severe osteoporosis 
and had been under treatment with medication since 1998.  The 
veteran points to the statements from Dr. Galva as providing 
the necessary medical opinion of a nexus or link between his 
osteoporosis and service.  

In addition to not being manifest during service, the Board 
notes that osteoporosis is not included in the list of 
diseases associated with exposure to herbicides, including 
Agent Orange, set forth above.  However, service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  Combee v. Brown, F.3d 1039 (Fed. Cir. 1994).

While the veteran points to the August 2001 and October 2002 
statements from Dr. Galva as supporting his claim, the Board 
finds that both statements provide no such support.  In that 
statement while Dr. Galva notes that the veteran had severe 
osteoporosis that was very unusual for a male patient of an 
age of 46, Dr. Galva stated that most Agent Orange mostly 
concentrates on malignancies but excludes other pathologies.  
He went on to state that "I would be very interested on 
reviewing [the veteran's] case especially relating his Agent 
Orange exposure to his early onset osteoporosis and would 
urge your Department to help us clarify its significance."

The Board finds that the two statements from Dr. Galva do not 
provide any opinion as to the relationship between the 
veteran's osteoporosis and Agent Orange, but rather suggests 
further study between Agent Orange exposure and early onset 
osteoporosis.  However, such investigative studies pertaining 
to the relationship between various disorders and Agent 
Orange exposure are underway and are being conducted by the 
National Academy of Sciences under the authority granted by 
the Agent Orange Act of 1991 and the Veteran's Education and 
Benefits Expansion Act of 2001.  See 38 U.S.C.A. § 1116(b).  
The results of the review of the National Academy of Sciences 
are periodically published in the Federal Register, the most 
recent publication occurring on May 20, 2003.  See 68 
Fed.Reg. 27630 (May 20, 2003).  While that notice of 
"Diseases Not Associated With Exposure to Certain Herbicide 
Agents" does not make specific reference to osteoporosis, 
that notice  states that the VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for certain specific conditions and 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted." 

Thus, as the record stands, there is no medical evidence 
which suggests a link between the veteran's osteoporosis and 
his active service, including herbicides he was presumed to 
have been exposed to during service.  The veteran is clearly 
of the opinion that his osteoporosis is related to Agent 
Orange, to which he is presumed to have been exposed during 
service.  However, the veteran, as a layperson, is not 
competent to offer an opinion that requires medical 
expertise, such as the etiology of a disorder such as 
osteoporosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran has been advised of the need to submit 
competent medical evidence of a nexus or relationship between 
his current disability and service by way of the March 2001 
letter to him from the RO, but did not do so.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteoporosis, either on a direct basis or as 
presumptively related to Agent Orange exposure, and concludes 
that service connection is not warranted. 


ORDER

Service connection for osteoporosis due to herbicide exposure 
is denied.  


REMAND

A preliminary review of the record with respect to the claims 
of service connection for PTSD and for an evaluation in 
excess of 10 percent for lumbar myositis discloses a need for 
further development prior to final appellate review.  At the 
outset, the Board notes that the veteran was not notified in 
accordance with the VCAA, including the evidence necessary to 
substantiate the claims, in connection with his claims for 
service connection for PTSD and an increased evaluation for 
his back disorder.  The United States Court of Appeals for 
Veterans Claims has strictly construed the VA's obligation to 
notify the veteran of the substance of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This matter can be addressed by the RO 
contemporaneously with the additional evidentiary development 
set forth below.  

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that while the veteran's DD 214 
shows his military occupational specialty was a field 
wireman, the veteran testified at his RO hearing that he 
participated in combat and was assigned to an intelligence 
unit.  Transcript at 4-5.  However, records which could 
document the veteran's participation in combat, specifically 
his DA Form 20 (Enlisted Qualification Record) have not been 
obtained.  Such a record is extremely important in 
documenting the veteran's activities while serving in Vietnam 
and should be obtained prior to final appellate review.  

With respect to the veteran's claim for an increased 
evaluation for his back disorder, the Board notes that the 
veteran has been diagnosed with additional back disorders 
beyond his service-connected lumbar myositis, previously 
characterized as a low back strain.  In particular, recently 
submitted private medical records, specifically a January 
2005 magnetic resonance imaging contained evidence of lumbar 
spine disc disease and a February 2005 electrodiagnostic 
study was consistent with active right L5 radiculopathy.  
However, it is not clear whether those disorders and the 
resulting symptomatology are in any way related to the 
veteran's service-connected back disability and if not, 
whether the symptomatology associated with the nonservice-
connected back disorders can be successfully differentiated 
from the service-connected back symptomatology.  As such, the 
Board is of the opinion that the veteran should be afforded 
an additional VA examination of his lumbar spine in order to 
resolve this medical question. 

Lastly, the Board notes that the veteran has submitted 
additional medical evidence after the issuance of the most 
recent Supplemental Statement of the Case in May 2004.  This 
evidence was submitted without a waiver of the veteran's 
right to have that evidence initially considered by the RO.  
Since the case is being returned to the RO for additional 
evidentiary development, this evidence can be considered by 
the RO at that time.  In addition, the Board notes that 
accompanying the June 2005 submission was a statement from 
the veteran that is in Spanish, and a translation of that 
statement by the RO would be of considerable assistance to 
the Board.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice to the 
veteran of the substance of the VCAA in 
connection with his claims for service 
connection for PTSD and for an increased 
evaluation for lumbar myositis consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) and 
in conformity with the Court's guidance 
in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should once again request a 
statement from the veteran concerning the 
stressful incidents he reports he was 
exposed to while serving in Vietnam.  The 
veteran should be advised to be as 
specific as possible and should be 
informed that this information is 
necessary to attempt to verify the 
stressful incidents he reports.  

3.  The RO should obtain and associate 
with the claims file the veteran's DA 
Form 20 (Enlisted Qualification Record).

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
should be prepared whether or not the 
veteran provides any additional 
statement, as requested above.  If there 
is sufficient information to permit an 
attempt at verifying the stressful 
incidents, the summary, a copy of the 
veteran's DD Form 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150, with a 
request that they provide any information 
that might corroborate the veteran's 
reported stressors.  If the information 
obtained from the veteran and from his DA 
Form 20 does not provide specific 
information to permit verification of any 
of the stressful incidents, the veteran 
should be so informed that no attempt 
will be made to verify the stressful 
incidents without further information and 
he should be informed of the information 
missing that is needed to attempt to 
verify the stressful incidents. 

5.  After the development requested in 
the first four paragraphs is completed, 
the RO should review the veteran's claim 
for service connection for PTSD and 
determine whether there is sufficient 
medical evidence to make a decision in 
his claim.  If not, the veteran should be 
afforded a VA examination to address the 
medical question presented by the 
veteran's claim.

6.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature, severity and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, offer comments and 
an opinion as to whether any lumbar spine 
disc disease and radiculopathy is in any 
way related to the veteran's service-
connected lumbar myositis.  If no other 
back disorder is related to the veteran's 
service-connected lumbar myositis, the 
examiner should attempt to differentiate 
the complaints and clinical findings 
attributable to the service-connected 
back disability and those attributable to 
nonservice-connected etiologies.  In 
accordance with the guidance from the 
Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) the examiner is further requested 
to comment on the presence or absence of 
flareups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, an 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion of the lumbar spine, 
and if so and possible, specify the 
additional degree of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

7.  The RO should obtain and associate 
with the claims file an English 
translation of the statement from him 
submitted by his representative in June 
2005.  

8.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO based on the 
additional evidence, including that 
associated with the claims file after the 
May 2004 Supplemental Statement of the 
Case.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


